Citation Nr: 1734721	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an anxiety disorder.

2. Entitlement to service connection for a depressive disorder.

3. Entitlement to service connection for a stress disorder,

4. Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was not diagnosed with or treated for anxiety, depression, or stress in service.

2. The Veteran does not have current diagnoses of anxiety, depression, or stress disorders.

3. The Veteran's personality disorder was not subject to a superimposed disease or injury during service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an anxiety disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a depression disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a stress disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


4. The criteria for service connection for a personality disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new and material evidence that required waiver was received after the August 2015 Statement of the Case.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303 . 

 Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability. See 38 U.S.C. § 1110 ; Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

While the Veteran's VA records show treatment for schizophrenia, the Board finds that it is inappropriate to broaden his claims to include a claim for service connection for schizophrenia under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has demonstrated that he is able to file a claim of service connection for schizophrenia, as demonstrated by his past attempts.  Importantly, he explicitly stated he was filing for anxiety, depression, stress, and a personality disorder, rather than schizophrenia, for which he has been treated and filed a claim in the past.  

Moreover, the Board notes that the Veteran's past claims of service connection for schizophrenia do not render the present claims subject to the "new and material" evidentiary standard.  Although the Veteran initially filed for service connection for schizophrenia, a cognitive disorder, and a personality disorder in June 1999, the Board ultimately characterized it as a claim of service connection for schizophrenia and denied it as such in July 2006.  The July 2006 opinion did not address whether the Veteran had current, distinct psychiatric disorders, other than schizophrenia, that were related to his in-service diagnosis of an immature personality with inadequate features.  The Board thus finds that the present claims are new claims that are not subject to the "new and material" evidentiary standard.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (interpreting "same factual basis" under 38 U.S.C. § 7104(b)).

Service Connection for Anxiety, Depression, and Stress Disorders

The Veteran has filed for service connection for anxiety, depression, and stress.  The Board finds, however, that there are no current diagnoses upon which to predicate a claim for service connection.  

The Board has considered the Veteran's service records, which show he underwent a social work evaluation in June 1974.  The examiner diagnosed the Veteran with an "immature personality, with features of inadequacy" and explicitly concluded that "there appears to be no evidence of psychosis, neurosis, or other disorders which would require referral for psychiatric treatment."  A subsequent correction to his DD 214 shows that the Veteran was discharged due to "unsuitability - apathy, defective attitude, or inability to expend effort constructively/nothing follows."  The Board thus finds there is no indication the Veteran had anxiety, depression, or stress disorders in service.  

The Board also considered relevant medical records, which do not show treatment for or diagnoses of anxiety, depression, or stress disorders.  He underwent two VA mental health evaluations in October 1999 and April 2004 and was diagnosed with drug abuse, schizophrenia, and an antisocial personality.  He was not diagnosed with anxiety, depression, or stress disorders.  

The Veteran's VA medical records also do not show treatment for or a diagnosis of any psychiatric disorder other than schizophrenia.   While there is a complaint of anxiety, angry mood, and depression symptoms in January 2014, symptoms alone, without any underlying malady, are not a disability for which service connection may be granted.  See id.  Importantly, VA medical records explicitly report that there is no diagnosis of an anxiety disorder or affective disorder in January 2014.   In July through September 2014, the Veteran denied new or increasing depression, anxiety, or suicide ideation and each mental health note reveal only diagnoses of schizophrenia and noncompliance.  Accordingly, the Board does not find that the Veteran has a current diagnosis of anxiety, depression, or stress disorder upon which to base a claim for service connection.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Moreover, the Board does not find that the duty to provide a medical examination has been triggered because the standards in McLendon v. Nicholson, 20 Vet. App. 79 (2006) have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The Veteran was not treated during service for any of these disorders and there is no competent evidence of a current disability or recurrent symptoms of a disability.  In light of these findings, the prongs of McLendon have not been met and the duty to provide a VA mental health examination was not triggered.   

After consideration of the lay and medical evidence, the Board finds that the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Service Connection for a Personality Disorder

The Veteran contends that he is entitled to service connection for a personality disorder.  Specifically, in his Notice of Disagreement, he points to the correction of the DD 214 as support for his claim, which shows that he was discharged due to "unsuitability - apathy, defective attitude, or inability to expend effort constructively/nothing follows."  

Initially, the Board notes that personality disorders are considered congenital or developmental defects, which are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

The weight of the evidence shows no psychiatric disease or injury in service, other than a diagnosis of an immature personality with inadequate features.  Indeed, the June 1974 social worker concluded that "there appears to be no evidence of psychosis, neurosis, or other disorders which would require referral for psychiatric treatment."   A June 1974 report of mental status evaluation showed that the Veteran had normal behavior, full alertness, full orientation, level mood, clear thinking, normal thought content, good memory, no evidence of significant mental illness, and met retention standards.  

The evidence instead shows that the Veteran was not diagnosed with schizophrenia until at least five years after service.  In December 2005, a VHA medical opinion concluded that there was "reason to consider post-military substance abuse and/or head injury as major contributors to his psychiatric symptoms" and the Veteran's psychotic disabilities did not manifest during service.  

Importantly, the service records do not show that an additional disability manifested due to aggravation during service of the congenital defect by superimposed disease or injury.   At separation from service, he reported feeling "good" on his report of medical history and did not report a history of depression, excessive worry, trouble sleeping, nervous trouble, or any other disease or injury.

As there was no psychiatric disorder that required treatment in service and there was no superimposed in-service disease or injury that aggravated the congenital defect such that it created an additional disability, service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 






(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for an anxiety disorder is denied.

Service connection for a depressive disorder is denied.

Service connection for a stress disorder is denied.

Service connection for a personality disorder is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


